Creekmore Wallace, describing himself as a resident and property owner in Oklahoma county, *Page 144 
Okla., instituted an action in the district court of that county against Clee O. Doggett, et al., composing the board of "Oklahoma State Regents for Higher Education", and the "Regents of the University of Oklahoma", a body corporate under the laws of Oklahoma, and C.C. Childers, State Auditor, for injunctive relief, and being successful as to two of the defendants, those defendants, the State Auditor and the "Regents of the University of Oklahoma", appeal.
After the appeal was briefed, it came to the attention of the court that the book, which it was believed the defendants intended to publish or assist in publishing with public funds, has been published privately, whereupon the court addressed a query to the parties regarding the issue involved being rendered moot. Responses to this query concede the publication of the book and the end of any likelihood of the defendants acting in the manner sought to be enjoined, but both parties urge the court to answer the legal issues to serve as a future guide in such or similar instances.
Upon consideration of these responses the court is of the opinion that the circumstances do not call for a decision on the appeal.
The appeal is dismissed because the issues involved are moot.
GIBSON, C.J., HURST, V.C.J., and RILEY, OSBORN, WELCH, CORN, and DAVISON, JJ., concur.